Citation Nr: 1012329	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension.  

In a July 2008 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims.  In a 
January 2010 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

The Veteran contends that in service he was found to have 
high blood pressure on a number of occasions.  He therefore 
believes that blood pressure readings taken throughout his 
service are absent from the record.  He contends that he 
received medical treatment, and accompanying blood pressure 
readings, when (1)  he was seen three times from October 
1965 to December 1965, at the United .States Naval Training 
Center in San Diego, California, (2) he was hospitalized at 
the United States Naval Hospital in Guantanamo Bay, Cuba, 
from October 12, 1966, to October 22, 1966, and on January 
12, 1968, (3) when he was given a physical while onboard 
either the USS Lindenwald (LSD-6), on which he served from 
January 1966 to November 1967, or the USS Robert L. Wilson 
(DD-847), on which he served from December 1967 to September 
1968, and (4) when he was evaluated on August 29, 1967, at 
the Medical Department of the "USNAS LC" in Norfolk, 
Virginia, and where he underwent surgery on August 30, 1967, 
at the "USNAVPHIBASE LC," in Norfolk, VA.  

The Veteran additionally contends that on separation 
examination on September 3, 1968, in Norfolk, VA, he was 
told that he had high blood pressure and should apply for VA 
disability benefits.  When he asked for more information, 
however, he was seen by a physician who removed and threw 
away his high blood pressure readings and intimidated him 
into signing a new form.  He also contends that when he 
attempted to re-apply for service in December 1969 at a 
recruitment center in Albuquerque, New Mexico, he was seen 
for a physical examination twice in one day, and was 
ultimately denied re-enlistment because his blood pressure 
was too high.

Service medical records currently associated with the claims 
file include a September 1965 enlistment examination, which 
documents a blood pressure reading of 138/90.   Three 
records dated from October 1965 to December 1965 at the 
Naval Training Center in San Diego, California, are dated 
but do not evidence any medical treatment.  Records dated in 
September 1966 and in August 1967 on the USS Lindenwald 
evidence treatment for edema and pain in the anterior of the 
left leg and then for a puncture wound on the hand.  Records 
dated from October 12, 1966, to October 22, 1966, evidence 
that the Veteran was hospitalized for three days at the 
Naval Hospital in Guantanamo Bay, Cuba, for cellulitis of 
the left leg.  Records dated on August 29, 1967, and August 
30, 1967, reflect that the Veteran was evaluated and 
underwent surgery for a pilondal cyst.  A record dated on 
January 12, 1968, at the Naval Hospital in Guantanamo Bay, 
Cuba, reflects treatment for a pilondal cyst.  
Significantly, none of those medical records reflect any 
blood pressure readings.  A September 1968 separation 
examination conducted on the USS Robert L. Wilson, evidenced 
blood pressure of 110/80 while sitting, and 114/74 while 
standing.  After a review of the service medical records, it 
appears that all but the Veteran's 1969 Navy recruitment 
records have been associated with the claims file. 

In accordance with the Joint Motion for Remand, however, 
further attempts should be made to obtain the Veteran's 
complete service medical records, including his 1969 
recruitment physical examination, as it is possible that 
records still exist that document the Veteran's blood 
pressure readings.  Because those records would be pertinent 
to the Veteran's claim, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Veteran contends that after separating from service he 
received treatment for hypertension in the 1980s and the 
1990s.  The first post-service clinical evidence of high 
blood pressure or record is a private treatment record dated 
in August 2004, when the Veteran was diagnosed with 
hypertension.  The Veteran was prescribed medication to 
control his hypertension.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because the Veteran is competent to state that he was told 
that he had elevated blood pressure while in service, and 
that he was told on separation examination that his blood 
pressure was high enough to apply for VA disability 
benefits, and because he has provided credible testimony 
that he was monitored for high blood pressure since at least 
the 1980's, it remains unclear to the Board whether the 
Veteran's current hypertension is related to his service.  
Therefore a VA examination is necessary in order to fairly 
decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department office, in an attempt to obtain 
the remainder of the Veteran's service 
medical records, to include (1) blood 
pressure readings taken from October 1965 
to December 1965, at the United States 
Naval Training Center in San Diego, 
California, (2) blood pressure readings 
taken at the United States Naval Hospital 
in Guantanamo Bay, Cuba, from October 12, 
1966, to October 22, 1966, and on January 
12, 1968, (3) blood pressure readings from 
a physical while onboard either the USS 
Lindenwald (LSD-6), from January 1966 to 
November 1967, or the USS Robert L. Wilson 
(DD-847), from December 1967 to September 
1968, (4) blood pressure readings on 
August 29, 1967, at the Medical Department 
"USNAS LC" in Norfolk, Virginia, and on 
August 30, 1967, at the "USNAVPHIBASE LC," 
in Norfolk, VA, and (5) blood pressure 
readings taken twice in December 1969, at 
a recruitment center in Albuquerque, New 
Mexico.  The results of the requests, 
whether successful or unsuccessful, should 
be documented in the claims file, and the 
Veteran should be informed of any negative 
results.

2.  After the above actions have been 
completed, schedule the Veteran for a VA 
examination in order to determine the 
etiology of his hypertension.  The 
examiner must review the claims file and 
the report should note that review.  The 
examiner should provide the rationale for 
all opinions.  The examiner should provide 
an opinion as to whether it is as likely 
as not (50 percent probability or greater) 
that the Veteran's current hypertension is 
related to the Veteran's service.  In 
addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in 
service, including his contentions that 
his blood pressure was high on separation 
from service, and his statements of 
continuous symptoms of high blood pressure 
beginning in the 1980's.  The examiner 
should also comment upon the blood 
pressure readings shown at the Veteran's 
separation from service.  If the Veteran's 
hypertension is more likely attributable 
to factors unrelated to military service, 
the examiner should specifically so state.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

